United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
And
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Milwaukee, WI, Employer
)
___________________________________________ )
L.H., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1717
Issued: May 24, 2011

Case submitted on the record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JURISDICTION
On June 15, 2010 appellant, through her attorney, filed a timely appeal of an April 30,
2010 merit decision by the Office of Workers’ Compensation Programs which denied her claim
for a recurrence. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a recurrence of
disability beginning September 22, 2009 causally related to her accepted conditions.
FACTUAL HISTORY
On September 19, 2003 appellant, then a 38-year-old supervisor of customer service,
filed an occupational disease claim alleging that she developed an emotional condition due to
harassment at work. She stopped work on September 6, 2003. The Office accepted the claim for

1

5 U.S.C. § 8101 et seq.

depression and post-traumatic disorder.2 Appellant returned to work on a part-time basis on
May 19, 2008 in a rehabilitation supervisory position. She increased to full-time work effective
July 7, 2008.
In reports dated September 14 and December 9, 2009, Dr. Brad K. Grunert, a licensed
clinical psychologist, noted that he treated appellant for post-traumatic stress disorder and panic
attacks. He advised that she related that things were going well for her in the workplace, but she
then had an incident in which her boss got into a verbal altercation with her. This retriggered
much of appellant’s previous symptomatology. As a result, she began experiencing significant
panic attacks that was a worsening of her condition. Dr. Grunert advised that he restricted
appellant from work for two weeks to stabilize her condition.
On September 28, 2009 appellant filed a claim for a recurrence of disability on
September 22, 2009.3 She stopped work on September 23, 2009. Appellant alleged that she had
post-traumatic stress disorder and panic disorder which was from the environment and her job.
The employing establishment noted that her comments were not detailed enough for response.
Appellant also filed claims for wage-loss compensation beginning September 23, 2009.
The Office received treatment notes from Dr. Grunert dated May 13 to
November 2, 2009. These included a September 14, 2009 treatment note in which Dr. Grunert
advised that appellant had a recurrence of panic attacks which he attributed to her supervisor. In
a September 23, 2009 treatment record, he noted that she had a significant flare up of her
symptoms and described workplace stressors which included that she believed her supervisor
was setting her up for failure. Appellant was not informed about class times for a supervisor’s
examination which resulted in her not passing her examination. Dr. Grunert stated that appellant
related that her supervisor had engaged in an affair with another coworker and expected the other
employees to cover for him; but she refused to do so and suggested that she was harassed.
Appellant was also frightened on an occasion when she was alone at work. Dr. Grunert noted
that she indicated that an individual appeared in the building, and she requested that he leave or
she would call the police. He reviewed appellant’s past history and placed her off work. In a
September 28, 2009 treatment note, Dr. Grunert stated that she was highly stressed and related
that she had “a lot of fears for her related to her workplace and her apparent lack of safety there.”
He also completed disability certificates dated September 23 to November 2, 2009 advising that
she could not work due to post-traumatic stress disorder.
On November 15, 2009 the employing establishment controverted the claim. It noted
that there was no medical evidence to support that appellant’s absence was work related. The
employing establishment stated that it had not heard from her since September 23, 2009,
subsequent to an administrative action.

2

The Office accepted that the air had been let out of the tires of appellant’s personal vehicle while parked in the
employing establishment’s lot on September 5, 2003 and that the bolts of a rear tire were loosened. It also found
that in 1997 a shooting occurred on the third floor of the building in which appellant worked on the fourth floor.
3

The record reflects that on May 8, 2009 appellant filed a claim for a recurrence for that date. She alleged that it
was the same condition. On September 30, 2009 the Office denied appellant’s claim for a recurrence.

2

In a letter dated December 1, 2009, the Office informed appellant of the evidence needed
to support her claim and requested that she submit such evidence within 30 days.
In a December 4, 2009 statement, Maureen Straley, a supervisor, noted that appellant was
difficult to work with and it appeared that she “just did [not] want to do her job.” She addressed
several incidents pertaining to appellant. On June 2, 2009 appellant questioned Ms. Straley
about doing her job and on June 3, 2009, appellant refused to answer when Ms. Straley
questioned her about who she was paging over the intercom. Although Ms. Straley was in
charge, it appeared that appellant disliked being subordinate to her and had advised that she had
more seniority
In a December 17, 2009 response, appellant alleged that she was off from work because
she felt threatened, unsafe and insecure during work hours and she continued to have posttraumatic stress disorder. She worried about what would happen at work and became depressed
and have panic attacks. Appellant also indicated that her panic attacks would sometimes happen
at the end of the day when she went home.
In a January 4, 2010 decision, the Office denied appellant’s claim for a recurrence of
disability commencing September 22, 2009, finding that the medical evidence was insufficient to
establish her claim.
On January 7, 2010 the Office received treatment notes from Dr. Grunert dated
November 9 to December 16, 2009. Dr. Grunert diagnosed panic disorder with agoraphobia and
post-traumatic stress disorder. He related that appellant had a “lot of stressors in terms of
dealing with her employer related to her claim.” Dr. Grunert noted that she related “how
threatened she felt and how this overwhelmed her. [Appellant] again felt that no one was really
standing by her.” Dr. Grunert stated that she attributed her condition to her perceptions of safety
and believed the employing establishment was a dangerous place for her. Appellant related that
she was “troubled most by a persistent feeling of being unsafe within the workplace.”
Dr. Grunert referred to an incident where she was alone in the building and she found an
individual who was not supposed to be there.
In a letter dated January 8, 2010, the employing establishment again controverted the
claim contending that appellant’s condition was self-generated. It included a statement from her
manager, Todd Dory, who noted that she was given ample opportunities to complete her duties
but continued to repeat mistakes and blamed others for her deficiencies.
The Office received reports from Dr. Grunert dated January 5 to March 30, 2010. On
January 19, 2010 Dr. Grunert referred to the original work injury and noted that appellant
developed panic disorders and had flashbacks of having an accident where she was severely
injured or killed. He noted that, upon appellant’s return to work after five years of being off
work, she was asked to close one evening. While appellant was alone, someone entered the
building and she felt very threatened. Dr. Grunert also referred to another incident in which a
customer threatened her. Appellant noted that management moved her desk to the front and she
felt unsafe. She perceived that management did nothing to alleviate her concerns which caused
her to feel threatened and experience a “reoccurrence of her previous post-traumatic stress
disorder.” Dr. Grunert opined that “[c]learly, the reoccurrence of this stems from [appellant’s]

3

inability to feel safe in the environment of the postal service.” He advised that she was not able
to work due to concerns about safety and a recurrence of her symptoms.
On January 19, 2010 the Office received a December 2, 2009 psychiatric evaluation from
Dr. Leandrea Lamberton, Board-certified in psychiatry and family medicine. Dr. Lamberton
diagnosed post-traumatic stress disorder. She noted that appellant reported having panic attacks
at work. Dr. Lamberton obtained a history that someone attempted to kill appellant at work in
2003. In a January 20, 2010 follow up, she prescribed medication.
On February 1, 2010 appellant requested reconsideration and explained that she was off
work due to post-traumatic stress and that her original injury involved someone attempting to
kill/harm her. She was off work for five years and attempted to return to work when she was
retrained as a carrier supervisor. Appellant was placed in a customer supervisor position which
caused her to close the building at night by herself. She did not feel safe and her life was again
threatened by a customer. Appellant stated that a stranger walked in the building when she was
alone. She explained that when she reported her concerns to management, her desk was placed
out front.
In a March 12, 2010 statement, the employing establishment asserted that certain of
appellant’s allegations were unclear. It denied any knowledge of a stranger in the building or
threats to her in 2009. Furthermore, the employing establishment confirmed that appellant had
received the appropriate training. It noted that her supervisor, Ms. Straley, advised that she was
also a closing supervisor and never felt unsafe and that appellant had not informed her of any
safety concerns. Additionally, the employing establishment explained that the only restrictions
on her return to work were that she not return to her original work site.
The employing establishment also provided statements from Mr. Dory, the manager, and
Ms. Straley. They confirmed that appellant received adequate training and denied any
knowledge of any intruder or break in. They denied any safety concerns. Ms. Straley indicated
that the only incident involving a death threat occurred in 2008. She noted that appellant
received a death threat over the telephone from a customer. That night appellant was escorted to
her car. Mr. Dory noted that she never expressed concern about the building not being secure.
He also explained that a buddy system was in place for leaving the building.
In a March 19, 2010 statement, the employing establishment explained that appellant was
not off work as a result of threats. It noted that she stopped work the same day she received a
predisciplinary interview. Regarding any alleged death threat, the employing establishment
explained that it was unable to identify the alleged death threat as there was a telephone call and
the customer never came to the station.
By decision dated April 30, 2010, the Office denied modification of the January 4, 2010
decision.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which has resulted from a previous

4

injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.4 A person who claims a recurrence of disability due to an accepted
employment-related injury has the burden of establishing by the weight of the substantial,
reliable and probative evidence that the disability for which she claims compensation is causally
related to the accepted injury. This burden of proof requires that an employee furnish medical
evidence from a physician who, on the basis of a complete and accurate factual and medical
history, concludes that the disabling condition is causally related to the employment injury and
supports that conclusion with sound medical reasoning.5 Where no such rationale is present,
medical evidence is of diminished probative value.6
In order to establish that a claimant’s alleged recurrence of the condition was caused by
the accepted injury, medical evidence of bridging symptoms between her present condition and
the accepted injury must support the physician’s conclusion of a causal relationship.7
The Office’s procedure manual provides that, after 90 days of release from medical care
(based on the physician’s statement or instruction to return as needed, or computed by the claims
examiner from the date of last examination), a claimant is responsible for submitting an
attending physician’s report, which contains a description of the objective findings and supports
causal relationship between the claimant’s current condition and the previously accepted work
injury.8
ANALYSIS
The Board finds that appellant failed to submit sufficient medical evidence providing a
rationalized opinion which related her claimed recurrence of disability on September 22, 2009 to
her accepted depression or post-traumatic stress disorder. For this reason, appellant did establish
that she sustained a recurrence of disability as a result of her accepted conditions.
The Office accepted appellant’s claim for depression and post-traumatic stress disorder.
Appellant returned to full duty on July 7, 2008. She filed a claim for a recurrence of her workrelated disability on September 22, 2009 and submitted reports from Dr. Grunert. This included
a September 23, 2009 treatment note in which appellant noted that she had significant flare up of
her symptoms. Dr. Grunert related that appellant attributed her condition to workplace stressors,
which included that her supervisor was setting her up for failure and she was not apprised of the
time for a class to prepare her for a test. He also noted that she referred to an occasion when she
was alone at work and an individual appeared in the building. The Board notes that appellant’s
statements attribute her worsened condition to new employment incidents, not as a spontaneous
recurrence of her accepted injury. The original claim was accepted for an emotional condition
4

R.S., 58 ECAB 362 (2007); 20 C.F.R. § 10.5(x).

5

I.J., 59 ECAB 408 (2008); Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

6

See Ronald C. Hand, 49 ECAB 113 (1957); Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

7

Mary A. Ceglia, 55 ECAB 626 (2004).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.5(b) (January 1995).

5

due to air being let out of her tires in 2003 and a shooting incident in 1997. Moreover, there is
no bridging evidence of medical treatment from July 7, 2008, the date appellant was released for
regular duty. Dr. Grunert did not explain why she was unable to work on or after September 22,
2009 due to her accepted employment injury. In his September 28 and November 9, 2009
reports, he indicated that appellant was highly stressed and related that she had fears for her
safety at work. Dr. Grunert did not clearly explain her concerns with regards to the accepted
depression and post-traumatic stress disorder that arose from the accepted incidents. Although
he referred to an incident where appellant was alone in the building and she found an individual
who was not supposed to be there, this was not a basis of the acceptance of her claim.
Dr. Grunert did not explain how there was a spontaneous change in her accepted conditions
without new exposure to the work environment that caused the illness. He completed disability
certificates from September 23 to November 2, 2009 advising that appellant was unable to work
due to post-traumatic stress disorder but he did not provide any objective findings to support his
conclusion. The Board also notes that Dr. Grunert diagnosed conditions, such as panic disorder
and agoraphobia, which are not accepted conditions.9 Dr. Grunert did not explain how or why
employment factors caused or aggravated a recurrence on or after September 22, 2009 due to her
accepted employment injury. He also did not address how the September 22, 2009 disciplinary
hearing affected appellant’s condition.
In a January 19, 2010 report, Dr. Grunert referred to the original work injury and noted
that appellant developed panic disorders and had flashbacks of having an accident where she was
severely injured or killed. He noted that upon appellant’s return to work after a five-year period
of being off work, she was asked to close one evening. While appellant was alone, someone
entered the building and she felt very threatened. The Board notes that the date of this incident is
unknown and the employing establishment denied knowledge of any incident in 2009. The only
incident involving a threat occurred prior to 2008 and was made over the telephone. The
employing establishment noted that appellant was escorted to her car and that she continued to
work and nothing became of the telephone call. Dr. Grunert also noted that the placement of her
desk in the front caused her to be unsafe; however, the employing establishment denied that there
were any safety issues. The employing establishment also noted that she stopped work after a
predisciplinary hearing. In any event, the Board notes that these are new work incidents to
which her condition is attributed. As noted, a recurrence of disability means an inability to work
after an employee has returned to work, caused by a spontaneous change in a medical condition
which has resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness.10 Dr. Grunert did not provide medical
rationale explaining how appellant’s disability was caused by a spontaneous change in her
accepted conditions without new workplace exposures.
The reports from Dr. Lamberton do not provide rationale explaining why the claimed
recurrent disability was due to the accepted conditions.

9

See G.A., Docket No. 09-2153 (issued June 10, 2010) (for conditions not accepted by the Office as being
employment related, it is the employee’s burden to establish causal relation).
10

See supra note 4.

6

Appellant did not submit any other evidence to support a recurrence of disability
beginning on September 22, 2009, with objective findings and medical rationale to support that
her recurrence was causally related to the accepted depression and post-traumatic stress
conditions. Consequently, she has not met her burden of proof in establishing her claim for a
recurrence of disability.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a recurrence
of disability beginning September 22, 2009 causally related to her accepted conditions.
ORDER
IT IS HEREBY ORDERED THAT the April 30, 2010 and January 4, 2010 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: May 24, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

